Title: [May 1767]
From: Adams, John
To: 



      May 16, 1767. Saturday Night.
      
      
       At Howlands in Plymouth. Returned this day from Barnstable. The Case of Cotton and Nye at Sandwich is remarkable. Cotton has been driving his Interest. This driving of an Interest, seldom succeeds. Jones of Weston, by driving his, drove it all away.—Where two Persons in a Town get into such a Quarrell, both must be very unhappy—Reproaching each other to their faces, relating facts concerning each other, to their Neighbours. These Relations are denied, repeated, misrepresented, additional and fictitious Circumstances put to them, Passions inflamed. Malice, Hatred, Envy, Pride fear, Rage, Despair, all take their Turns.
       Father and son, Uncle and Nephew, Neighbour and Neighbour, Friend and Friend are all set together by the Ears. My Clients have been the Sufferers in both these Representative Causes. The Court was fixed in the Sandwich Case. Cotton is not only a Tory but a Relation of some of the Judges, Cushing particularly. Cushing married a Cotton, Sister of Jno. Cotton, the Register of Deeds at Plymouth. Cushing was very bitter, he was not for my arguing to the Jury the Question whether the Words were Actionable or not. He interrupted me— stopped me short, snapd me up.—“Keep to the Evidence—keep to the Point—dont ramble all over the World to ecclesiastical Councils—dont misrepresent the Evidence.” This was his impartial Language. Oliver began his Speech to the Jury with—“A Disposition to slander and Defamation, is the most cursed Temper that ever the World was plagued with and I believe it is the Cause of the greatest Part of the Calamities that Mankind labour under.” This was the fair, candid, impartial Judge. They adjudged solemnly, that I should not dispute to the Jury, whether the Words were actionable or not.
      
      
       
        
   
   To this and the next two entries (which conclude D/JA/14) the editors have assigned specific days of the month because they were obviously written on successive days almost immediately following JA’s unsuccessful appeal in the case of Cotton v. Nye at Barnstable Superior Court. That appeal is known to have been heard on Thursday, 14 May; see note on entry of 4 April, above.


       
      
      

      1767 May 17 Sunday.
      
      
       At Plymouth, went to Mr. Robbins’s Meeting in the Morning, and sat with Mr. Hovey. Dined with Coll. Warren. Went to Mr. Bacons Meeting in the Afternoon and satt with Coll. Warren. Drank Tea at my Lodgings. Robbins preached upon doing the Will of God, and Bacon on Peace, and Goodwill. Judge Cushing was also at the Upper Meeting in the Morning and at the lower, in the Afternoon. Cushing has the sly, artfull, cunning—Artifice and Cunning is the reigning Characteristic in his face. The sly Sneer.—My Landlady Howland gives me a melancholly History of her Husbands Lawsuit, which lasted 20 Years, and brought him to Poverty. She says that Cushings father in Law Cotton, had an House on one Lott of Land that her Husband was Heir to in Tail, and her Husband was obliged to suffer a Common Recovery of that Lot and convey it to Cotton before Cushing would give Judgment. Saltonstall kept it 5 Years depending merely for his Opinion and Cushing many Years more. So that the Case of Roland Cotton last Week at Barnstable is not the only Case in which Cushing has at all Hazards supported the Interests of the Cotton Family. The father of Judge Cushings Wife, and Mr. Cotton the Register &c. was a Man of Figure in this County, Register of Deeds, Clerk of the Court and afterwards Judge—an odd, ‘tho a sensible Man.
       We shall see more of the cursed Cunning of this Cushing in the Case of Dumb Tom the Pauper. It was a Trick of his. The Secresy of the Removal was a Trick and Artifice of his. And he is now about to Certiorari him into Pembroke. He was first sent into Pembroke by secret Deviltry, and now is to be sent there again by open Deviltry. But Memento—Three Judges at Barnstable were for dismissing an Appeal to them from Marthas Vinyard because the Plaintiff had accepted of a bad Plea or no Plea. They said it was the Plaintiffs fault that he had accepted such a Plea. Now in the Case of Scituate, was it not the Select Mens fault that they had gone to Tryal without a written Answer?
       A Question I shall make is, whether dumb Toms gaining a Settlement, at Tiverton or Bristol, has not annihilated his Settlement at Pembroke? No Pauper has two Settlements at once—a new settlement destroys an old one. He cant have a Settlement at Bristol and another at Pembroke at the same Time. Now is it not Scituates Duty to remove him to Bristol? But how can they?—But another Question is whether the secresy of the Removal, the Manifest Artifice and Trick, to charge Pembroke, shall not screen Pembroke? A Collusion it was. If a Woman pregnant of a Bastard Child is sent in the Night, private secretly into a Parish on Purpose that she may be delivered there, the Parish shall not be charged—for the Law will protect Parishes from such Frauds. Secresy never was more gross, nor fraud more manifest. Sent in the Night, 18 months old, by the Mother and a Negro, to a Squaws Wigwam, on purpose that it never might be suspected, but that it might be taken for an Indian. The Imposition was infinite upon the Poor Squaw.
       
       Spent the Evening at Mr. Hoveys, with Deacon Foster and Dr. Thomas. The Deacon was very silent. The Dr. pretty sociable.
      
      
       
        
   
   James Warren, representative in the General Court from Plymouth and later prominent in Revolutionary politics. Warren’s wife was the former Mercy Otis, a sister of the younger James Otis and an ambitious aspirant to fame as a poet and historian. Within a few years the Adamses and the Warrens formed a very intimate circle of friends and correspondents.


       
      
      

      Monday Morning 18 May
      
      
       A fine Sun and Air.
       Cushing at Barnstable said to me—happy is he whom other Mens Errors, render wise.—Otis by getting into the general Court, has lost his Business.—Felix quern faciunt aliena Pericula cautum—other Mens Dangers, Errors, Miscarriages, Mistakes, Misfortunes.
      
      
       
        
   
   From neither the punctuation nor the substance of this paragraph is it possible to tell where Judge Cushing’s direct discourse ends, but most likely it ends here.


       
      
     